                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

RONNIE NELSON,                                       )
                                                     )       Case No. 2019 CV 2723
                               Plaintiff,            )
                                                     )       Honorable Judge Tharp, Jr.
        v.                                           )
                                                     )
CITY OF CHICAGO, et al.,                             )
                                                     )
                               Defendants.           )

    DEFENDANTS BLACK AND THE CITY OF CHICAGO’S JOINT STATUS REPORT

        Defendants City of Chicago and Officer Black through their respective attorneys, submit

the following status report.


    1. On June 2, 2020 this Court ordered the parties to file a status report by July 1, 2020.

(Docket #64.)

    2. According to Plaintiff’s most recent status report filed on May 28, 2020, Plaintiff

indicated that he was attempting to retain new counsel. (Docket #62).

    3. At this time Plaintiff remains pro se.

    4. On July 1,2020 the undersigned attorney (Dortricia Penn) conferred with Plaintiff to

determine whether he had obtained new counsel in this matter and Plaintiff indicated that he had

not yet done so.

    5. Based upon the Courts June 2, 2020 order Defendants request that Plaintiff appear pro se.

(Docket #64).



DATED: July 1, 2020
/s/ Dortricia Penn
Dortricia Penn
Assistant Corporation Counsel
City of Chicago Department of Law
30 N. LaSalle St., Ste. 900
Chicago, IL 60605
(312) 742- 2568
Dortricia.penn@cityofchicago.org
Attorney for Defendant Black

/s/Stephanie Sotomayor
Stephanie Sotomayor
Assistant Corporation Counsel
City of Chicago Department of Law
30 N. LaSalle St., Ste. 900
(312) 744-9171
Stephanie.sotomayor@cityofchicago.org
Attorney for Defendant City of Chicago




                                         2
